  Case 18-07006        Doc 38   Filed 12/26/18 Entered 12/27/18 08:20:40     Desc Main
                                 Document     Page 1 of 16




SIGNED this 26 day of December, 2018.




                                                John T. Laney, III
                                       United States Bankruptcy Judge


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

In re:                                          )     Bankruptcy Case
                                                )
DARLENE BOWERS,                                 )     No. 18-70224-JTL
                                                )
         Debtor.                                )     Chapter 7 Proceeding


WALTER W. KELLEY, Trustee,                      )
                                                )
         Plaintiff,                             )
                                                )
         v.                                     )     Adversary Proceeding
                                                )
OCWEN LOAN SERVICING, LLC as agent              )     No. 18-07006
for Deutsche Bank National Trustee Company,     )
as Trustee for Soundview Home Loan              )
Trust 2006-OPT2, Asset-Backed Certificates,     )
Series 2006-OPT2,                               )
                                                )
         Defendant.                             )


                     MEMORANDUM OPINION GRANTING
               PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
         AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
    Case 18-07006          Doc 38       Filed 12/26/18 Entered 12/27/18 08:20:40                       Desc Main
                                         Document     Page 2 of 16


           In this adversary proceeding, Walter Kelley, the Chapter 7 Trustee (“the Trustee”), seeks

an order determining the enforceability of a security interest that encumbers the Debtor’s real

property in Thomas County, Georgia. (Compl., A.P. No. 1). The Trustee argues that, because he

may claim the interest of a bona fide purchaser pursuant to 11 U.S.C. § 544(a)(3), his interest in

the property is free and clear of the security deed currently held by Deutsche Bank National

Trustee Company (“DBNT”). (Id.) The Defendant, a servicer for DBNT,1 filed an answer

disputing the Trustee’s claim. (Answer, A.P. No. 7). The answer further sought a declaration that

the security interest is enforceable or alternatively, for equitable recognition of the interest by

subrogation or reinstatement. (Id.)

           The parties filed cross-motions for summary judgment. (Pl.’s Mot. for Summ. J., A.P.

No. 17; Def.’s Mot. for Summ. J., A.P. No. 28). The motions raised two issues. First, whether a

hypothetical purchaser is deemed to have notice that, despite the recordation of two instruments

canceling a security deed, a security interest encumbered the Debtor’s real property. If not, the

Court must address whether DBNT is entitled to an equitable recognition of its lien.

           The Court heard the cross-summary judgment motions and, after the parties presented

their arguments and the record in this case, the Court took the matter under advisement. Having

carefully considered the issue before it, the Court concludes there is no issue of material fact and

grants summary judgment in favor of the Plaintiff.2

      I.       SUMMARY JUDGMENT STANDARD

           Federal Rule of Civil Procedure 56, made applicable to this proceeding by Federal Rule

of Bankruptcy Procedure 7056, states that a court may grant summary judgment “if the movant


1
    The Court will refer to OCWEN and DBNT collectively as “DBNT” in this opinion.
2
 The parties have consented to the Court’s entry of a final order; therefore, the Court has authority to enter a final
order in this dispute. See 28 U.S.C. §§ 157(b)(2)(K), (c)(2).

                                                           2
    Case 18-07006          Doc 38       Filed 12/26/18 Entered 12/27/18 08:20:40                      Desc Main
                                         Document     Page 3 of 16


shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” In making this determination, this Court must “resolve all

reasonable doubts about the facts in [the non-moving party’s] favor.” Info. Sys. & Network Corp.

v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir. 2002). Further, the Court must draw “all

justifiable inferences” in the non-moving party’s favor. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986).

         An issue of fact is material if it affects the outcome of the case as identified by

substantive law. Anderson, 477 U.S. at 248; Redwing Carriers, Inc. v. Saraland Apartments, 94

F.3d 1489, 1496 (11th Cir. 1996). Therefore, the Court will focus its analysis solely on factual

contentions that are relevant and necessary to the outcome of the case. A genuine dispute exists

if a reasonable fact finder could find in favor of the non-moving party based on the evidence.

Anderson, 477 U.S. at 248. A genuine dispute means that more than “some metaphysical doubt

[exists] as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986).

         Between DBNT’s admissions in its Answer and the parties’ statements and replies

concerning material facts, the parties largely agree on the material facts. Of the disputed facts,

they are either unsupported by the record 3 or are irrelevant or unnecessary to the outcome of this


3
 Specifically, two of the Trustee’s denied assertions of fact pertain to the corporate relationship between H&R
Block and Option One Mortgage. To support those assertions, the Trustee relies on statements made in two district
court cases, Tamayose v. Option One Mortg. Corp. and Drake v. Option One Mortg. Corp. (respectively, No. 10-
00185, 2010 U.S. Dist. LEXIS 126311 (D. Haw. Nov. 30, 2010) and No. 09-01450, 2010 U.S. Dist. LEXIS 147721
(C.D. Cal. 2010)).

Although a party may prove an issue is precluded by prior litigation, the prior courts must, inter alia, have made
findings of fact. The Tamayose and Drake courts’ statements were not findings of fact. (Tamayose, 2010 U.S. Dist.
LEXIS 126311*1 (order entered on motion for summary judgment); Drake, 2010 U.S. Dist. LEXIS 147721 *3
(order entered on Rule 12(b)(6) motion to dismiss)). Therefore, the Trustee’s citations to these cases alone do not
support the facts asserted.

Further, in a motion for summary judgment, a party asserting a fact must cite to materials in the record that support
the assertion. F.R.C.P. 56(c)(A). Other than the Trustee’s citations to district court orders, there is nothing in the

                                                           3
  Case 18-07006          Doc 38      Filed 12/26/18 Entered 12/27/18 08:20:40                    Desc Main
                                      Document     Page 4 of 16


case. As such, the Court finds the issues before it are legal in nature and the case is suited for

summary judgment.

    II.      FACTS IN THE RECORD

          Prior to filing this case, the Debtor purchased real estate in Thomas County, Georgia.

(Compl. ¶ 7, A.P. No. 1). In 2006, the Debtor granted Option One Mortgage (“Option One”) a

security deed, which was recorded in the Thomas County real estate records on March 1, 2006

(“the Security Deed”). (Id. ¶ 8). On August 4, 2008, a Satisfaction of Mortgage was recorded that

referenced the Security Deed (“the 2008 Satisfaction”). (Id. ¶ 9). The 2008 Satisfaction stated

that the Security Deed had been paid in full and that the undersigned was the present owner of

the referenced security interest by virtue of assignment or devise from Option One. (Id. Ex. B).

The document, however, was not signed by agents of Option One; instead, the undersigned

signed as assistant secretaries of H&R Block Bank (“H&R Block”). (Id.) On August 11, 2009—a

little over one-year later, another Satisfaction of Mortgage was recorded that again referenced the

Security Deed (“the 2009 Satisfaction”). (Id. ¶ 10). Like the prior instrument, the 2009

Satisfaction stated the Security Deed had been paid in full and that the undersigned was the

present holder of the Security Deed. And again, the document was signed by assistant secretaries

of H&R Block (the 2008 Satisfaction and 2009 Satisfaction will be referenced collectively as

“the Satisfactions”). (Id. Ex. C).

          The Thomas County title records do not reflect H&R Block ever had a recorded interest

in the Debtor’s property. (Def.’s Stmnt. of Uncontested Facts ¶ 12). DBNT asserts that the

Satisfactions were recorded in error. (Id. ¶ 16). The Trustee disputes this but does not cite to any

document in record refuting this statement. DBNT, on the other hand, makes ample citations to


record to support the Trustee’s assertions regarding the corporate relationship between H&R Block and Option One
Mortgage. Therefore, the Court finds no basis to consider the Trustee’s assertion. See Id. (c)(3).

                                                       4
  Case 18-07006          Doc 38     Filed 12/26/18 Entered 12/27/18 08:20:40           Desc Main
                                     Document     Page 5 of 16


support this statement. It points to the Debtor’s affidavit, which stated the Debtor understood the

security deed remained outstanding and that she continued to make payments on the note. DBNT

also points to an affidavit from an officer at OCWEN who reviewed the assignments of the note

and saw no indication that H&R Block ever held an interest. Further, the record shows that when

H&R Block executed a cancelation of a mortgage originated by Option One concerning another

property owned by the Debtor in Thomas County, it filed an “affidavit of missing assignment”

prior to filing the cancelation. (Id. ¶ 15).

           On February 28, 2018, the Debtor filed a petition seeking relief under Chapter 7 of the

Bankruptcy Code. (Pet., Bankr. Doc. No. 1). The Trustee was appointed and sought to sell the

Debtor’s interest in the Thomas County property free and clear of the Security Deed pursuant to

11 U.S.C. § 363(f)(1). (Mot. To Sell Property, Bankr. Doc. No. 12). The Trustee initiated this

adversary proceeding to determine the secured status of the Security Deed.

           After the Trustee filed this adversary proceeding, the Defendant recorded an instrument

assigning Sand Canyon Corporation f/k/a Option One Mortgage Corporation’s interest in the

Security deed to DBNT. (Def.’s Stmnt. of Uncontested Facts ¶ 19).

    III.      CONCLUSIONS OF LAW

              A. Constructive Notice of the Security Deed

           A bankruptcy trustee, pursuant to 11 U.S.C. § 544(a)(3), may take for the bankruptcy

estate the interest a bona fide purchaser would acquire. Here, the Trustee argues a bona fide

purchaser could perfect its interest in the Debtor’s property free and clear of the Security Deed

because the Satisfactions purported to release the security interest. DBNT, on the other hand,

argues a purchaser would have had constructive notice of Option One’s outstanding security




                                                   5
  Case 18-07006        Doc 38     Filed 12/26/18 Entered 12/27/18 08:20:40               Desc Main
                                   Document     Page 6 of 16


interest because the Satisfactions did not comply with Georgia law and were signed by a party

without a recorded interest in the property.

       Resolving this issue requires first discussing the standards for determining whether a

bona fide purchaser would have had notice of a superior interest in property. Considering these

standards, the Court must then address whether the undisputed facts in this case lead the Court to

conclude one party is entitled to a judgment as a matter of law.

           1. Constructive Notice Under Georgia Law

       Although the Trustee asserts the interest of a bona fide purchaser through the Bankruptcy

Code, Georgia law governs the interest a bona fide purchaser acquires. See Bank of Am., N.A. v.

Adams (In re Adams), 583 B.R. 541, 553 (Bankr. N.D. Ga. 2018) (citing SunTrust Bank, N.A. v.

Macky (In re MCormick), 669 F.3d 177, 180 (4th Cir. 2012)). Under Georgia law, a bona fide

purchaser takes an interest in property that is superior to every interest of which the purchaser

had “neither actual nor constructive notice[.]” Deutsche Bank Nat’l Trust Co. v. JP Morgan

Chase Bank, N.A., 307 Ga. App. 307, 309 (2010) [herein “DBNT v. JP Morgan”] (quoting

Roland v. Glass, 305 Ga. App. 217, 218 (2010)) (internal citations omitted).

       In an action under 11 U.S.C. § 544(a)(3), the Trustee’s actual knowledge of a superior

interest is disregarded. Id. § 554(a). Therefore, the relevant inquiry in this case is whether a bona

fide purchaser would have had constructive knowledge of the outstanding security interest.

Under Georgia law, the chain of title, as reflected in the real estate records, is the starting point

for this determination. See Va. Highland Civic Ass’n, Inc. v. Paces Props. Inc., 250 Ga. App. 72,

74 (2001). A purchaser is deemed to have reviewed the applicable land title records concerning

the property and to have “notice of every matter which appears in his deed, and of any matters

which appear on the face of any deed, decree, or other instrument forming an essential link in the



                                                   6
  Case 18-07006       Doc 38     Filed 12/26/18 Entered 12/27/18 08:20:40            Desc Main
                                  Document     Page 7 of 16


chain of instruments through which he deraigns title[.]” Henson v. Bridges, 218 Ga. 6, 9 (1962);

see also VATACS Group v. HomeSide Lending, 276 Ga. App. 386, 391 (2005). “Chain of title

includes all recorded instruments pertaining to the property that are executed by an entity holding

a recorded interest in the property at the time of the execution of the instrument.” VATACS

Group, 276 Ga. App. at 391.

       The duty to inquire arises under “any circumstance which would place a man of ordinary

prudence fully upon his guard[.]” Montgomery v. Barrow, 286 Ga. 896, 897 (2010) (quoting

Price v. Watts, 223 Ga. 805, 806 (1967)). Where the chain of title is “regular on its face” and the

instruments are “duly recorded,” no duty to inquire arises and a bona fide purchaser may take

free of an unperfected interest. DBNT v. JP Morgan, 307 Ga. App. at 309; see also Pettie v.

Brannon (In re Brannon), 548 B.R. 417, 421 (Bankr. N.D. Ga. 2018) (holding a trustee could

take an interest superior to the debtor’s former spouse because neither the divorce decree nor any

other instrument conveying title from the debtor was recorded).

       If a hypothetical purchaser would have inquired further, the purchaser is deemed to have

notice of everything an inquiry would have revealed. Whiten v. Murray, 267 Ga. App. 417, 421

(2004); see also O.C.G.A. § 23-1-17 (“Notice sufficient to excite attention and put a party on

inquiry shall be notice of everything to which it is afterwards found that such inquiry might have

led.”) Here, there is no genuine dispute that the Debtor was aware of the existing security interest

and continued to make regular payments on the note. Further, the record shows H&R Block

Bank never held a recorded interest in the Security Deed. Given this evidence, it is clear that, had

a purchaser inquired about the Satisfactions with the Debtor, H&R Block Bank, or Option One,

the purchaser would have discovered they were recorded in error. Ultimately then, the decisive

issue in this case is whether a purchaser would have inquired.



                                                 7
  Case 18-07006        Doc 38      Filed 12/26/18 Entered 12/27/18 08:20:40              Desc Main
                                    Document     Page 8 of 16


        The parties’ competing arguments for granting summary judgment and their arguments

against granting the opposing party’s motion can be separated into two broad categories: (i)

arguments concerning the chain of title and (ii) arguments regarding whether the instruments

comply with Georgia law. Each is addressed in separate subsections below.

            2. Chain of Title Issues

        Concerning the chain of title, DBNT makes two arguments to support its motion for

summary judgment. First, DBNT argues that, because the Satisfactions were executed by a party

without a recorded interest, the instruments are outside the chain of title and, thus, a bona fide

purchaser cannot rely on them. To support its argument DBNT cites Stearns Bank, N.A. v. Rent-

A-Tent, Inc. (In re Rent A Tent, Inc.). 468 B.R. 442, 457 (Bankr. N.D. Ga. 2012) (stating the

chain of title “includes all recorded instruments pertaining to the property that are executed by an

entity holding a recorded interest in the property at the time of the execution of the instrument.”)

(citing Suntrust Bank v. Equity Bank, S.S.B., 312 Ga. App. 644, 719 (2011) and VATACS Group,

276 Ga. App. at 386). As the Rent A Tent Court stated, Georgia law directs courts to disregard a

wild deed—a deed executed by a party without a recorded interest—when determining whether

the recorded instruments would have led a bona fide purchaser to inquire. Palmer v. Forrest,

Mackey & Associates, Inc., 251 Ga. 304, 307-08 (1983).

        While recognizing this precedent, the Court notes an important distinction between those

cases and the issue here. In Palmer, for example, the wild deed was a security deed executed by

a grantor without a recorded interest in the property. Id. at 304-05. The court held that, “because

the lender’s security deed was not in the chain of title, it is as if it were not recorded for the

purpose of giving constrictive notice.” Id. at 307-08. In coming to this conclusion, the court cited




                                                   8
     Case 18-07006           Doc 38       Filed 12/26/18 Entered 12/27/18 08:20:40                        Desc Main
                                           Document     Page 9 of 16


various Georgia recording statutes, including O.C.G.A. § 44-2-1.4 Id. at 308. These statues

require the recordation of a deed to be effective against a bona fide purchaser.

           Here, the instrument in question is not a deed but a cancelation of a security interest.

Georgia’s recording statutes impose different requirements for these instruments. O.C.G.A. § 44-

14-64(f) permits the recordation of a cancelation by a party without a recorded assignment of the

security deed under certain circumstances.5 If the Court were to interpret Georgia law to

disregard the effect of a recorded cancelation merely because it was filed by a party without a

recorded assignment, it would disregard O.C.G.A. § 44-14-64(f)’s recognition of the

enforceability of such a cancelation. The Court will not make an interpretation that contravenes

an explicit provision of O.C.G.A. See Chan v. Ellis, 296 Ga. 838, 839 (2015) (“When we read

the statutory text, we must presume that the General Assembly meant what it said and said what

it meant[.]”) (quoting Deal v. Coleman, 294 Ga. 170, 172 (2013)) (internal quotations omitted).

           DBNT’s second argument is that, even if the Satisfactions were within the chain of title, a

purchaser would have inquired whether H&R Block was authorized to file the Satisfactions

because the bank did not hold a recorded interest in the property. This argument fails because,




4
    O.C.G.A. § 44-2-1 provides:

           Every deed conveying lands shall be recorded in the office of the clerk of the superior court of the
           county where the land is located. A deed may be recorded at any time; but a prior unrecorded deed
           loses its priority over a subsequent recorded deed from the same vendor when the purchaser takes
           such deed without notice of the existence of the prior deed.
5
    O.C.G.A. § 44-14-64(f) provides:

           Where the holder of the right to service or supervise the servicing of the transferred deed to secure
           debt and the indebtedness therein secured is a financial institution or lender as described in
           subsection (d) of this Code section, it shall have the same rights, responsibilities, and obligations to
           act in all matters concerning the servicing, administration, and cancellation of the deed and
           indebtedness as to third parties as if no such transfer had taken place.

Additionally, DBNT argues that the Trustee failed to present evidence that the requisite circumstances existed when
the Satisfactions were recorded. That argument is addressed in the following subsection.

                                                              9
  Case 18-07006        Doc 38     Filed 12/26/18 Entered 12/27/18 08:20:40             Desc Main
                                   Document     Page 10 of 16


under Georgia law, a bona fide purchaser may rely on an instrument regardless of whether the

instrument was authorized by a party in interest. See DBNT v. JP Morgan, 307 Ga. App. at 311

(holding a deed canceling a security interest that was signed by unauthorized individuals did not

create constructive notice of the outstanding security interest because “there was no reason to

suspect that [cancelation instrument] might be defective in some manner or that there might be a

problem in the chain of title resulting from the [cancelation instrument]”). Constructive notice

only arises when the chain of title is inconsistent. See Id.; see also Henderson v. Suntrust Bank

N.W. Ga. (In re Henderson), 284 B.R. 515 (Bankr. N.D. Ga. 2002) (finding constructive notice

of an outstanding security interest where, after a cancelation was filed in error, the security deed

holder filed a notice of modification and an affidavit stating the release was filed in error).

       Household Fin. Servs. v. Neighbors (In re Neighbors), a case from the Bankruptcy Court

for the Southern District of Georgia, illustrates how a chain-of-title issue can create constructive

notice of an outstanding security interest. No. 06-6008, 2006 Bankr. LEXIS 4653 *2-3 (Bankr.

S.D. Ga. Oct. 12, 2006). There, the mortgage originator recorded security deeds perfecting senior

and junior mortgages. The originator assigned the senior security deed to Household Financial

Services (“HFS”) and assigned the junior security deed to Household Reality Corporation

(“HRC”). The recorded assignment of the junior mortgage, however, mistakenly referenced the

deed book and page of the senior mortgage. On the same day the assignment to HRC was

recorded, HRC also recorded a quit claim deed canceling its interest in the senior security deed.

After the owner of the encumbered property filed a chapter 7 bankruptcy petition, the trustee

sought to avoid the senior security interest by arguing a bona fide purchaser would have

concluded the quit claim deed canceled the senior mortgage. Id.




                                                  10
  Case 18-07006       Doc 38      Filed 12/26/18 Entered 12/27/18 08:20:40             Desc Main
                                   Document     Page 11 of 16


        DBNT cites In re Neighbors for the proposition that, if a party without a recorded

interest in a property files an instrument canceling a security deed, a purchaser is under a duty to

inquire whether the cancelation is effective. (Def.’s Mot. for Summ. J., Ap. Doc. No. 28-1 at pg.

10 (citing In re Neighbors, 2006 Bankr. LEXIS 4653 *11)). This Court, however, does not

believe In re Neighbors supports this proposition. Inconsistencies in the chain of title—not that

HRC did not have a recorded interest—led the In re Neighbors Court to find a purchaser would

have had constructive notice of HFS’s security interest. The court noted that a review of the

recorded documents would have discovered “the uncertainty concerning the status of both HFS

and HRC’s interest in the Debtor’s property.” In re Neighbors, 2006 Bankr. LEXIS 4653 *9.

Further, the court noted HRC’s cancelation “of an instrument assigned to HFS [was] sufficient to

constitute notice” of an existing security interest. Id. at *9-10. Thus, the court concluded a

purchaser would have inquired because the recorded documents assigned one security deed to

two parties and only one of the parties canceled the security deed. That HFS had “no recorded

interest in the property” was not dispositive.

       In this case, the chain of title is consistent. While it is true that H&R Block executed the

Satisfactions without a prior recorded assignment, the Satisfactions stated H&R Block was the

holder of the Security Deed by virtue of an assignment. Nothing recorded in real estate records is

inconsistent with this statement. From the Security Deed’s recording until after the Debtor filed

the bankruptcy case—nearly twelve years—no recorded instruments contradicted the statements

within the Satisfactions.

       Pointing to the affidavit of missing assignment filed in another property’s title records,

DBNT also argues that H&R Block’s general course-of-business when an assignment to the bank

was not previously recorded was to file an affidavit before a cancelation. That H&R Block did



                                                 11
  Case 18-07006       Doc 38      Filed 12/26/18 Entered 12/27/18 08:20:40              Desc Main
                                   Document     Page 12 of 16


not file one here, DBNT argues, indicates the Satisfactions were recorded in error. The Court

finds this evidence immaterial to the issue before the Court. First, one example does not

demonstrate H&R Block had a general policy of filing an affidavit under these circumstances.

Secondly, even if H&R Block had a policy of filing an affidavit, there is no evidence that a

hypothetical purchaser would have been aware of that policy and would have questioned a

cancelation without a prior recorded affidavit. As previously discussed, Georgia law does not

require an assignee to file an affidavit of missing assignment before canceling the original

security deed. The Court will not impose requirements beyond those made by Georgia’s General

Assembly.

       Lastly, DBNT argues that, because H&R Block recorded two satisfactions approximately

one year apart, a hypothetical purchaser would have inquired whether the instruments were filed

in error. It also seems a fact finder could make the opposite interpretation: that filing two

instruments with different persons executing the documents would assure a purchaser that the

cancelation was genuine. Being at the summary judgment stage, the Court should not weigh

evidence. But given other undisputed facts in this case, the Court can conclude any weight

attributable to this fact would be de minus. Even viewed in the light most favorable to DBNT,

no reasonable fact finder could conclude that because H&R Block executed and recorded two

consistent instruments it may have filed them in error, especially when the title records did not

indicate any issue in the nearly twelve years following the Satisfactions’ recording.

       Moving to the merits of the Trustee’s motion, the parties make many of the same

arguments. There is no reason to re-discuss these arguments. The Court’s reasoning for denying

DBNT’s motion for summary judgment applies to the Trustee’s motion and leads the Court to

conclude the Trustee is entitled to a judgment as a matter of law. It is, however, important to



                                                 12
  Case 18-07006        Doc 38      Filed 12/26/18 Entered 12/27/18 08:20:40               Desc Main
                                    Document     Page 13 of 16


address DBNT’s argument that, if the Court were to rule in favor of the Trustee, any mortgagor

could file a fraudulent cancelation in the title records and this Court’s ruling would effectively

release the security interest. This overstates and misunderstands the issue. First, any fraudulent

instrument is only effective as to a purchaser without actual or constructive notice of a superior

interest. A mortgagor cannot simply file a cancelation to remove the security interest

encumbering her property.

        Secondly, Georgia’s recording statutes were written to protect the interest of a bona fide

purchaser. Hardin v. City Wide Wrecker Serv., 232 Ga. App. 617, 618 (1998). Considering this, a

court’s analysis must be based on the purchaser’s perspective. See DBNT v. JP Morgan, 307 Ga.

App. at 307. Simply put, a court must determine what a purchaser would conclude upon

reviewing the title records, regardless of the actual interests in the property. If the face of the title

records show some legal defect, the purchaser cannot rely on them. If the records are

inconsistent, the purchaser should inquirer further. But if the title defect is hidden from the

purchaser and the records do not reveal any facial deficiency, Georgia law protects the purchaser.

        This is the case here. Although the evidence suggests that H&R Block was not authorized

to cancel the Security Deed and that the security interest remained on the property, Georgia’s

recording statutes protect the interests of bona fide purchasers. The Satisfactions had no facial

defects. They stated H&R Block was the assignee of the Option One mortgage. Given the

instruments in the chain of title and the contents of those documents, there is nothing that would

have “excited the attention” of a hypothetical purchaser. A purchaser reviewing those title

records would have no reason to suspect the Security Deed remained effective despite the

Satisfactions.

            3. Compliance with Georgia Law



                                                   13
  Case 18-07006       Doc 38     Filed 12/26/18 Entered 12/27/18 08:20:40              Desc Main
                                  Document     Page 14 of 16


       Large portions of the parties’ briefs are spent arguing Georgia law regarding the

enforceability of assignments and cancelation of mortgages. DBNT notes that the assignment

used the form provided in O.C.G.A. § 44-14-67(c), which applies where “the original [security

deed] has been lost, stolen, or otherwise mislaid.” The original security deed in this case is not

mislaid; it is in the servicer’s possession. Further, although O.C.G.A. § 44-14-64(d) states an

assignment does not have to be recorded, DBNT notes the subsection only applies when the

parties to the assignment make specific agreements regarding the assignment’s terms and

possession of the original deed. The record in this case does not show H&R Block had an

agreement with Option One or that it had possession of the original deed.

       Ultimately, however, compliance with these statutes is not an issue in this case. The issue

before this Court is whether a hypothetical purchaser would have accepted the Satisfactions

given the circumstances of their execution. Again, the inquiry is from the perspective of a

hypothetical third-party purchaser.

       While there is no binding precedent, at least two Georgia bankruptcy courts have

concluded that, if a cancelation uses the form provided by O.C.G.A. § 44-14-67(c), a

hypothetical purchaser can accept the cancelation even without knowing whether the original

deed was lost, stolen, or mislaid. See Rogers v. M&I Bank FSB (In re Morgan), 449 B.R. 821,

825 (Bankr. N.D. Ga. 2010) (holding a hypothetical purchaser could accept a cancelation,

although it did not state the status of the original deed, because the presentation of a form

provided by Georgia law “evidences a sworn statement that the original security deed to be

cancelled is unavailable for marking and recording, and that the cancellation instrument is to be

accepted for such purpose”); see also, Gordon v. Wells Fargo Bank, NA (In re Ingram), 2013

Bankr. LEXIS 2614 *7 (Bankr. N.D. Ga. April 5, 2013) (citing In re Morgan, 449 B.R. at 825).



                                                 14
  Case 18-07006       Doc 38     Filed 12/26/18 Entered 12/27/18 08:20:40             Desc Main
                                  Document     Page 15 of 16


The reasoning in these cases is persuasive here. The Court sees no reason why a hypothetical

purchaser would second-guess a cancelation using a form provided by Georgia law merely

because the form did not contain a statement regarding the whereabouts of the original deed.

       Likewise, a hypothetical purchaser would not have known that there was no enforceable

assignment between Option One and H&R Block. It is true that the record in this case reflects

that H&R Block was never an assignee of the deed to secure debt. But, again, the relevant

perspective is that of a hypothetical purchaser. Nothing on the face of the Satisfactions indicates

H&R Block was not assigned the Security Deed. Rather, the instruments expressly state that

H&R Block was the owner of the security interest by virtue of an assignment. A purchaser

would have concluded that H&R Block acquired the deed through an unrecorded assignment;

such a transfer is permitted by Georgia law.

           B. Equitable Reinstatement of the Security Deed

       Having determined a bona fide purchaser could take an interest in the debtor’s property

free from DBNT’s interest, the Court must address DBNT’s counterclaim for equitable

reinstatement of the Security Deed. Georgia law recognizes that a “cancellation obtained by

fraud or mistake without payment may itself be canceled by a court of equity.” Decatur Fed.

Sav. & Loan v. Gibson, 268 Ga. 362, 364 (1997). As an act of equity, a court must consider the

equities of granting such relief. See Davis v. Johnson, 241 Ga. 436, 438 (1978). In particular,

O.C.G.A. § 23-1-20 provides that “[a] bona fide purchaser for value, and without notice of an

equity, will not be interfered with by a court of equity.” See also R.W. Holdco v. SCI/RW

Holdco, 250 Ga. App. 414, 419 (2001).

       Here, there is no dispute that the Debtor continued to make regular payments to DBNT

and a fact-finder could reasonably find the Satisfactions were recorded in error. But by holding



                                                15
  Case 18-07006        Doc 38     Filed 12/26/18 Entered 12/27/18 08:20:40            Desc Main
                                   Document     Page 16 of 16


the Trustee had no notice of DBNT’s interest in the property, Georgia law directs the Court to

dismiss DBNT’s claim for equitable reinstatement. The Bankruptcy Code gives the Trustee the

powers of a bona fide purchaser and, thus, the protections provided by Georgia law extend to the

Trustee as a matter of law.

   IV.      CONCLUSION

         In this case, the Trustee seeks an order determining the secured status of DBNT in

relation to real property purchased by the Debtor. The Trustee, pursuant to 11 U.S.C. §

544(a)(3), may take for the estate the interest of a hypothetical bona fide purchaser. Here, the

real estate records show Option One recorded a security deed on the property. Subsequently,

H&R Block filed an instrument in the title records stating it was the assignee of the Security

Deed and that the deed was canceled. H&R Block filed a similar instrument nearly one year

later. There were no indications that the title records were deficient or incorrect. Georgia law

encourages a purchaser to rely on such documents. Therefore, a bona fide purchaser would not

have notice of Option One’s continued security interest.



                                     [END OF DOCUMENT]




                                                 16
